Citation Nr: 0120796	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  98-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the face.

2.  Entitlement to a compensable evaluation for right hip 
tendonitis.

3.  Entitlement to a total disability evaluation based on 
individual unemployability resulting from service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1979 to October 
1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio denying 
a compensable evaluation for right hip tendonitis and 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

In October 1999, the Board remanded the issues noted above 
for development of the medical evidence.  The case has now 
returned for further appellate consideration.  During the 
pendency of this appeal, the RO issued a rating decision in 
February 1999 that denied entitlement to service connection 
for a skin disorder of the face.  The veteran has perfected 
an appeal of this issue and it is now ready for appellate 
consideration.


REMAND

As noted above, the Board remanded the issue of entitlement 
to a compensable evaluation for right hip tendonitis in 
October 1999.  Part of the development outlined in this 
remand included obtaining a VA compensation examination in 
order to determine the current severity of that disorder.  
Specifically, the examiner was asked to determine if the 
veteran's right hip disability caused additional functional 
loss as a result of flare-ups of symptomatology.  Such an 
opinion is required under the United States Court of Appeals 
for Veterans Claims (Court) holding in DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), which held that when evaluating 
musculoskeletal disabilities VA may, in addition to applying 
scheduler criteria, consider granting a higher rating in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000).

During a December 2000 VA examination, the veteran reported 
that he experienced flare-ups in symptomatology which caused 
increased pain and soreness.  It was indicated that these 
flare-ups "affect [the veteran's] ability [to] get around, 
the extent of which cannot be determined."  These comments 
were noted in the examination report under the section 
heading of "MEDICAL HISTORY (SUBJECTIVE COMPLAINTS)."  The 
objective findings from the examination indicated the range 
of motion in the veteran's right hip joint and that he 
experienced pain throughout this motion.  However, the 
examiner failed to directly address the questions posed in 
the Board's October 1999 remand instructions.  The comment 
under the subjective complaints does not objectively address 
the questions posed by the Board, but rather is simply the 
veteran's subjective opinion; not the examiner's medical 
opinion.

According to the Court's holding in Stegall v. West, 11 Vet. 
App. 268, 271 (1998), a remand by the Board bestows on a 
veteran procedural rights to compliance with the remand 
instructions.  The Board is therefore obligated to enforce 
its remand instructions and return the case to the RO for 
compliance.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This act introduces several fundamental changes into 
the VA adjudication process.  In effect, this new legislation 
eliminates the requirement that a claimant must present a 
well-grounded claim before the duty to assist him is invoked.  

According to the statement of the case (SOC) issued in March 
1999, the RO found the claim for service connection for a 
skin disorder of the face to be not well-grounded under the 
provisions of 38 U.S.C.A. § 5107 existing at that time.  As 
the new law could not have been followed by the RO during the 
pendency of this appeal, and as this law is more favorable to 
the appellant than the statute previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Under 38 U.S.C.A. § 5103A, the RO must obtain all pertinent 
evidence regarding the veteran's claim prior to a 
determination on its merits.  If this information cannot be 
obtained, then VA must first notify the claimant that the 
Secretary is unable to obtain records with respect to the 
claim.  Such a notification must, (a) identify the specific 
records the Secretary is unable to obtain; (b) briefly 
explain the efforts that the Secretary made to obtain those 
records; and (c) describe any further action to be taken by 
the Secretary with respect to the claim.  Efforts to secure 
pertinent records in the possession of the U. S. Government 
must continue until the RO is reasonably certain these 
records do not exist or further efforts would be futile.  
Only after such a determination and notification to the 
claimant can VA then proceed to a determination on the merits 
of the claim.  In addition, a claimant is entitled to a VA 
medical examination which includes an opinion whether there 
is a nexus between the claimed disorder and military service.  
38 U.S.C.A. §  5103A(d).

A review of the claims file reveals that the veteran has yet 
to be provided a compensation examination by VA in order to 
determine if a nexus exists between any current skin disorder 
of the face and his military service.  Such an examination 
must be afforded the veteran on remand.

The Board takes this opportunity to inform the veteran and 
his representative that a competent medical nexus opinion is 
required to substantiate his claim that any current skin 
disorder of the face is related to his military service.  
Without such medical evidence, his claim will likely be 
denied.  The Board further notes that it is the veteran's 
responsibility to present and support a claim for benefits, 
to include providing information on pertinent medical records 
and reporting for a requested VA examination.  38 U.S.C.A. 
§ 5107(a).

According to the Court's decision in Babchak v. Principi, 3 
Vet. App. 466 (1992), a claim for TDIU is inextricably 
intertwined with issues that could increase the veteran's 
disability evaluations.  Therefore, the Board finds that the 
above issues are inextricably intertwined with the issue of 
TDIU.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify all 
healthcare providers that treated him for 
his lumbosacral strain, right hip 
tendonitis and a skin disorder.  
Information regarding these healthcare 
providers should, as much as possible, 
include name, address, and dates of 
treatment.  Based on his response, the RO 
should attempt to procure copies of all 
treatment records which have not 
previously been obtained from all 
identified treatment sources.  If any 
identified VA records are unavailable, 
that VA facility should specifically so 
indicate.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

2.  Thereafter, the veteran should be 
afforded a VA dermatology examination to 
evaluate the etiology of any facial skin 
disorder.  The claims file and a separate 
copy of this remand must be provided to 
the examiner for review.  The 
dermatologist must then determine if the 
veteran currently suffers from a facial 
skin disorder, and if so, whether it is 
at least as likely as not that it is 
etiologically related to his military 
service.  In this respect, the examiner 
should discuss whether there is any 
relationship between any current skin 
disorder and the pseudofolliculitis 
barbae noted in his service medical 
records.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions must be 
clearly set forth.  The report of the 
examinations should be associated with 
the veteran's claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate his 
service-connected lumbosacral strain, and 
right hip tendonitis.  It is imperative 
that the veteran's entire claims folder, 
to include a complete copy of this 
REMAND, be provided to, and reviewed by, 
the examiner in connection with the 
examination.  Any testing deemed 
necessary by the examiner should be 
conducted.  The examiner is requested to 
provide opinions on the following 
questions:

a.  What is the range of lumbosacral 
and right hip motion as measured in 
degrees?

b.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination 
during the examination as a result 
of his lumbosacral strain and right 
hip tendonitis?  The examiner should 
report the extent of any additional 
range of motion loss due to pain 
caused by the tendonitis and the 
strain.

c.  To what extent does the veteran 
experience increased functional 
limitation (resulting from pain, 
weakness, instability, excess 
fatigability or incoordination) 
during flare-ups or after repeated 
use over a period of time?  If there 
is additional disability the 
examiner should report the degree of 
additional loss of motion due to 
such factors.  If the examiner 
cannot offer the requested opinion 
without engaging in speculation that 
fact should be noted and an 
explanation why provided.

d.  What is the degree of the 
veteran's industrial impairment 
exclusively due to his service-
connected right hip tendonitis?  Due 
to his lumbosacral strain?

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand, and if they are not, the RO must 
implement corrective procedures.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the RO should determine 
whether any facial skin disorder warrants 
service connection, and whether the 
veteran is entitled to a compensable 
evaluation for his right hip tendonitis 
and a TDIU.  The RO should consider 
whether an increased evaluation is 
warranted for the right hip tendonitis in 
accordance with the Court's holding in 
DeLuca.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  This SSOC must specifically 
inform the veteran and his representative 
of the information, lay evidence, or 
medical evidence necessary to 
substantiate his claims.  See 38 U.S.C. 
§ 5103(a).  The veteran and 
representative should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


